Citation Nr: 1456709	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  13-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, claimed as basal cell carcinoma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has recharacterized the Veteran's service connection claim for basal cell carcinoma more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).   The Board notes that historically the Veteran has had other skin related diagnoses, including a March 2011 private treatment record which documented superficially invasive squamous cell carcinoma of the left mid mandible and junctional dysplastic melanocytic nevus with moderate cytologic atypia of the right medial clavicle.  

In September 2014, the Board remanded the Veteran's claim for additional development.  Specifically, the Board requested the RO provide the Veteran with a VA examination to determine the probable nature and etiology of any diagnosed skin disorders.  The Veteran was provided with such examinations in October 2014 and November 2014.  Based on the above, the Board finds that the RO substantially complied with the September 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will address the merits of the Veteran's claim herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cognitive impairment and peripheral neuropathy, claimed as due to Agent Orange exposure, have been raised by the record in a December 2011 medical correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A skin disability, to include basal cell carcinoma, was not present during the Veteran's active service, or for many years thereafter, nor is it the result of any incident occurring during his active service, including as due to exposure to herbicides.


CONCLUSION OF LAW

A skin disability, to include basal cell carcinoma, was not incurred in active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in March 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination report and private treatment records have been associated with the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

VA opinions were obtained in October 2014 and November 2014 with respect to the Veteran's claim for a skin disability.  The November 2014 VA examiner thoroughly reviewed the Veteran's relevant treatment records and considered the Veteran's statements, all of which allowed for fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the above, the Board finds that the Veteran has been provided an adequate examination with respect to his claim.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran. 

The Veteran seeks entitlement to service connection for a skin disability.  Specifically, he has asserted that his basal cell carcinoma is related to in-service exposure to an herbicidal agent.  The Board notes that the Veteran has been diagnosed as having basal cell carcinoma, squamous cell carcinoma, junctional dysplastic melanocytic nevus, seborrheic keratosis, and solar lentigos.  

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, in-service exposure to an herbicidal agent is presumed.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, his basal cell carcinoma, squamous cell carcinoma, junctional dysplastic melanocytic nevus, seborrheic keratosis, and solar lentigos are not conditions subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for any of these disorders on a presumptive basis is denied as a matter of law.

Despite this finding, when a claimed disorder is not included as a presumptive disability, service connection may nevertheless be established on a direct basis or secondary basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that service connection based on a continuity of symptomatology is not available for basal cell carcinoma or any of his other diagnosed skin disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the Veteran has not asserted, and the evidence of record does not otherwise reasonably raise, that his basal cell carcinoma was caused or aggravated by a service-connected disability.  Thus, the Board will address service connection for this disability on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement).  

A review of the Veteran's service treatment records reveals several occasions where he was treated for symptomatology relating to the skin.  In August 1958 and September 1958, he was treated for lesions which were diagnosed as folliculitis of the scalp.  In August 1970, after having been diagnosed as having pulmonary coccidioidomycosis, he experienced a negative reaction to a skin test involving his entire forearm, which eventually resolved.  However, the Board emphasizes that the Veteran was never diagnosed as having cancer in service.  To the contrary, on his February 1973 Report of Medical History at separation, the Veteran indicated that he was in "generally good health."  Specifically, he indicated that he did not suffer from any skin diseases, nor did he suffer from any tumors, growths, cysts, or cancers.  

Although the Veteran has asserted that he first developed skin cancer sometime in the 1980s, post-service treatment records reveal that he developed a lesion on his left temple in early 2003 which was later diagnosed as basal cell carcinoma in July 2003, and which the private physician indicated was the Veteran's first diagnosis of skin cancer.  He was also diagnosed as having multiple seborrheic keratosis and solar lentigos at that time, and was later diagnosed as having squamous cell carcinoma in 2008.  The fact that the Veteran' skin disabilities did not develop until many years after his 1973 separation from service is evidence weighing against a finding of direct service incurrence.  

A December 2011 medical correspondence from the Veteran's private neurologist opined that exposure to chemical agents during military service more likely than not contributed to the Veteran's "current medical difficulties;" however, the Board emphasizes that this opinion was given by a neurologist who was explicitly referencing "several complex medical and neurological conditions including cognitive impairment and peripheral neuropathy" rather than any disability relating to the skin.  In his August 2013 substantive appeal, the Veteran appeared to erroneously reference the December 2011 medical correspondence as he stated a medical opinion had been provided stating that basal cell carcinoma was most likely attributed to time spent in military service.

The Veteran was provided with a VA skin diseases examination in October 2014, at which time the examiner noted that the Veteran had been a military pilot for 20 years, serving in many areas including two tours in Vietnam.  Although the VA examiner did not perceive any symptomatology at the time of the examination, he noted the Veteran's reported history of multiple skin cancers, to include basal cell carcinoma and squamous cell carcinoma on his face and torso, as well as malignant melanoma on his left forearm  The examiner emphasized that skin cancers are not on the presumptive list for Agent Orange Exposure, but concluded that he was not able to state whether the Veteran's skin cancers were due to military service exposure without resort to mere speculation.  

The RO obtained an opinion from another VA examiner in November 2014, at which time the examiner opined that the Veteran's multiple skin cancers were less likely than not incurred in or caused by his period of active duty service or exposure to Agent Orange.  The examiner explained that there was no history of skin cancer in service, and that while the Veteran did have a history of multiple skin cancers (to include basal cell carcinoma, squamous cell carcinoma, and questionable melanoma), none of these types of cancer were presumptively related to Agent Orange exposure. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With respect to all of the Veteran's diagnosed skin disabilities,  in this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Based on the above, the Board finds that the November 2014 VA examiner's opinion is the only probative and competent evidence of record concerning the etiological relationship between the Veteran's skin disabilities and his active duty service.  This opinion was negative to the Veteran's claim and is not contradicted by any other medical opinion of record.  The Board again emphasizes that the December 2011 nexus opinion referenced by the Veteran in his substantive appeal was rendered by a neurologist who was explicitly discussing the etiology of the Veteran's diagnosed cognitive impairment and peripheral neuropathy rather than any skin disability.  

To the extent that the Veteran asserts that skin disabilities were incurred in or due to his active duty, the Board finds that his assertions do not constitute competent evidence.  Jandreau, 492 F.3d at 1377.  While his statements are competent evidence as to the presence of skin disabilities, his statements are not competent evidence as to attributing those disabilities to in-service events.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's skin disabilities were incurred in or due to his active duty, to include presumed exposure to Agent Orange, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for skin disability is not warranted.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, claimed as basal cell carcinoma, to include as due to herbicide exposure, is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


